Case 2:18-cv-01677-RFB-BNW Document 110
                                    105 Filed 09/01/21
                                              08/31/21 Page 1 of 4
Case 2:18-cv-01677-RFB-BNW Document 110
                                    105 Filed 09/01/21
                                              08/31/21 Page 2 of 4
Case 2:18-cv-01677-RFB-BNW Document 110
                                    105 Filed 09/01/21
                                              08/31/21 Page 3 of 4
Case 2:18-cv-01677-RFB-BNW Document 110
                                    105 Filed 09/01/21
                                              08/31/21 Page 4 of 4




                                Order
        IT IS ORDERED that ECF No. 105 is DENIED under Local Rule
        7-2(d) for failure to cite any authority upon which the Court could
        rely to grant his motion. Additionally, this case has already been
        closed. See ECF No. 101.
                       IT IS SO ORDERED
                       DATED: 10:09 am, September 01, 2021



                       BRENDA WEKSLER
                       UNITED STATES MAGISTRATE JUDGE
